UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:January 21, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:January 21, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: January 21, 2014 14-3-TR Teck Named to the Global 100 Most Sustainable Corporations List Vancouver, B.C. – Today at the World Economic Forum in Davos, Switzerland, Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) was recognized as one of the Global 100 Most Sustainable Corporations for 2014 by media and investment research company Corporate Knights. Teck was the only mining company named to this year’s Global 100 list. This is the second straight year Teck has been included on the list. “This ranking recognizes the dedicated work of our employees, whose commitment to responsible resource development has made Teck a global leader in sustainability,” said Don Lindsay, President and CEO. “At Teck, we are focused on ensuring people around the world can enjoy a better quality of life because of mining and the products it helps create. We remain committed to continually improving our sustainability performance and this recognition confirms we are moving in the right direction.” Launched in 2005, the Global 100 Most Sustainable Corporations has been recognized as the world’s most credible corporate sustainability ranking in a GlobeScan/SustainAbility survey. The top 100 companies are selected from all publicly traded companies with a market capitalization over USD$2 billion. Companies were evaluated based on a range of sector-specific sustainability metrics, such as water, energy and carbon productivity, and safety performance. For more information about the Global 100 Most Sustainable Corporations and the full rankings, visit: www.global100.org. Teck has also been named to the Dow Jones Sustainability World Index (DJSI) for the last four years, which ranks Teck’s sustainability practices in the top 10 per cent of the world’s 2,500 largest public companies. In 2013, Teck was named one of the Best 50 Corporate Citizens by Corporate Knights and one of the top 50 Socially Responsible Corporations by Sustainalytics. About Teck Teck is a diversified resource company committed to responsible mining and mineral development with major business units focused on copper, steelmaking coal, zinc and energy. The pursuit of sustainability guides Teck’s approach to business. Teck is building partnerships and capacity to confront sustainability challenges within the regions in which it operates and at the global level. Headquartered in Vancouver, Canada, its shares are listed on the Toronto Stock Exchange under the symbols TCK.A and TCK.B and the New York Stock Exchange under the symbol TCK. More information about Teck can be found at www.teck.com. Investor Contact: Greg Waller Vice President, Investor Relations & Strategic Analysis Tel. 604.699.4014 greg.waller@teck.com Media Contact: Chris Stannell Senior Communications Specialist Tel. 604.699.4368 chris.stannell@teck.com
